DETAILED ACTION
Reissue
The present reissue application is directed to US 9,885,856 B2 (“856 Patent”). 865 Patent issued on February 6, 2018 with claims 1-23 from application 14/699,848 filed on April 29, 2015, and claims priority to TW 104100808 A filed on January 9, 2015.
This application was filed on December 10, 2019. Since this date is after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Furthermore, the present application is being examined under the first inventor to file provisions of the AIA .
This application presents broadened claims, which are permitted because Applicant filed these claims and demonstrated an intent to broaden within two years of the issue date of 865 Patent.
The most recent amendment was filed on December 10, 2019. The status of the claims is:
Claims 1-23: Original
Claims 24-65: New
References and Documents Cited in this Action
856 Patent (US 9,885,856 B2)
Peck (WO 9852076 A1)
Mato (EP 0905646 A1)
Betensky (US 5,745,301 A)
Yin (US 2010/0232013 A1)
JP 2006162829 A
Academic Press Dictionary of Science and Technology (“focal power” and “f-number.” (1992) In C. G. Morris (Ed.), Academic Press Dictionary of Science and Technology, 4th ed., Oxford, UK: Elsevier Science & Technology)
Summary of Rejections and Objections in this Action
Claims 1-65 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251.
Claims 24-26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Peck.
Claims 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Peck in view of Mato.
Claims 43, 48, 51, 56, and 61-64 are rejected under 35 U.S.C. 103 as being unpatentable over Betensky.
Claims 47 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Betensky in view of Mato.
Examiner also objects to the claim amendment.
Claim Amendment
Examiner objects to the claim amendment filed on December 10, 2019. New claims 24-65 should be fully underlined. See 37 CFR 1.173(d)(2).
Oath/Declaration
The reissue oath/declaration filed on December 10, 2019 is defective (see 37 CFR 1.175 and MPEP 1414) because of the following:
The declaration does not specifically identify an error in the patent claims. The statement “For example, new claim 36 recites a range of f/EPD < 2.60 with fewer other limitations than 
A replacement oath or declaration is required because a proper reissuable error has not been previously entered into the application. For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. See 37 CFR 1.175, MPEP 1412.03(V)(A), and MPEP 1414.
Claim Rejections - 35 USC § 251
Claims 1-65 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 24-26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Peck.
Regarding claim 24, Peck discloses a compact optical system comprising three lens elements (i.e., the second embodiment shown in Figure 5 and described numerically on page 7, Table 2), the three lens elements being, in order from an object side to an image side, a first lens element 24, a second lens element 26, and a third lens element 28;
each of the three lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side;
wherein the first lens element has negative refractive power (i.e., the focal length of the first lens is -5.874, which corresponds to a negative refractive power1; see page 7, Table 2)
the object-side surface of the second lens element is convex in a paraxial region thereof (i.e., object-side surface 26a of second lens 26 is convex; Figure 5), 
the third lens element has positive refractive power (i.e., the focal length of the third lens is 75.26, which corresponds to a positive refractive power; see page 7, Table 2), and
the object-side surface of the third lens element is convex in a paraxial region thereof (i.e., the object-side surface of second lens 28 is convex; Figure 5);
wherein the compact optical system has a total of three lens elements (the lens system in Figure 5 has only three lens elements 24, 26, and 28),
an axial distance between the first lens element and the second lens element is larger than an axial distance between the second lens element and the third lens element (i.e., 0.9002 mm is larger than 0.05 mm + 0.2 mm = 0.25 mm; see page 7, Table 2), and

	Although the optical system in Figure 5 of Peck and the optical system in Figure 17B of 856 Patent are not exactly identical, Peck reads on the broader combination of limitations recited in claim 24.

    PNG
    media_image1.png
    360
    403
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    438
    472
    media_image2.png
    Greyscale

Further regarding claim 24, Peck discloses that in the embodiment of Figure 5, f/EPD, which is well known in the optical art as the “F-number” or “FNO” of a lens2, is 1.9 (see page 7, Table 2). This value f/EPD = 1.9 is slightly outside of the claimed range. However, it would have been obvious to a person of ordinary skill in the art to specifically have f/EPD <= 1.60 in the imaging lens disclosed by Peck because the value disclosed by Peck (i.e., 1.9) is close enough to the claimed value that one skilled in the art would expect the imaging lens disclosed by Peck to essentially have the same properties as the claimed imaging lens (i.e., a large aperture and a bright resulting image). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close. See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) and Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41USPQ2d 1865 (1997). See also MPEP 2144.05(I).
Alternatively, it would have been a matter of routine optimization for one of ordinary skill in the optical engineering art to lower the value of f/EPD in the system disclosed by Peck from 1.9 to 1.6 with a reasonable expectation of success. One in the art would have been motivated to try because it is well understood in the art that a lower value of f/EPD (i.e., a lower F-number) means providing a larger aperture so that more light passes through the lens system, which in turn results in an advantageously brighter image. Peck also specifically discloses that a large aperture is desired (see Peck, page 1). It would have been obvious to a person of ordinary skill in the art to provide f/EPD <= 1.6 in the system disclosed by Peck in order to advantageously have a larger aperture and brighter image. Furthermore, 856 Patent specification does not disclose that f/EPD <= 1.6 is critical to the invention. Instead, 856 Patent discloses that f/EPD less than 2.60 (not 1.6) is “favorable for obtaining a large aperture” (856 Patent, column 5, lines 36-41).
Regarding claim 25, Peck discloses that the object-side surface of the first lens element is concave in a paraxial region thereof (i.e., object-side surface 24a of first lens 24 is concave; Figure 5).
Regarding claim 26, Peck discloses that the second lens element has positive refractive power (i.e., the focal length of the second lens is 4.678, which corresponds to a positive refractive power; see page 7, Table 2), and the image-side surface of the first lens element is concave in a paraxial region thereof (i.e., image-side surface 24b of first lens 24 is concave; Figure 5).
claim 34, Peck discloses teaches an image capturing unit comprising a compact optical system as discussed above with regard to claim 24. Peck further discloses a barrel member (e.g., a barrel-shaped housing formed around the annular lens elements such as shown in Figure 16; see also page 10); and an image sensor, disposed on the image side of the compact optical system (e.g., a charged coupled device; see page 1).
Claims 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Peck as applied to claims 24 and 34 above, and further in view of Mato.
Regarding claims 32 and 35, Peck teaches a compact optical system as discussed above with regard to claim 24 and an image capturing unit as discussed above with regard to claim 34 but does not specifically disclose a flat panel located between an imaged object and the object-side surface of the first lens element or that the image capturing unit is part of a biometric system. However, Mato teaches a system that is related to the one disclosed by Peck including an image capturing unit comprising a compact optical system (e.g., lenses 28), a housing 18, and an image sensor 30 (Mato, Figure 3A; paragraphs [0011]-[0014]).

    PNG
    media_image3.png
    320
    335
    media_image3.png
    Greyscale

claim 35 in particular, Mato further teaches that the image capturing unit is part of a biometric system (i.e., the captured images are used for fingerprint identification; paragraphs [0004] and [0011]). Regarding claim 32 in particular, Mato teaches a flat panel 26 located between an imaged object (i.e. finger 24) and the object-side surface of the first lens element in the optical system, which advantageously allows the optical system to image the fingerprint of a finger pressed thereon (Mato, Figure 3A; paragraphs [0011]-[0012]). Regarding claims 32 and 35, it would have been obvious to a person of ordinary skill in the art to include a biometric system and a flat panel as taught by Mato in the system taught by Peck in order to advantageously use the system to image and authenticate fingerprints.
Claims 43, 48, 51, 56, and 61-64 are rejected under 35 U.S.C. 103 as being unpatentable over Betensky.
Regarding claim 43, Betensky discloses a compact optical system (i.e., Example 2 shown in Figure 2 and described numerically in column 9, Table 2; see also column 5, lines 35-47) comprising three lens elements, the three lens elements being, in order from an object side to an image side, a first lens element L1, a second lens element L2, and a third lens element L3; each of the three lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side;
wherein the first lens element has negative refractive power (column 5, line 38), the object-side surface and the image-side surface of the first lens element are both aspheric (i.e., Table 2 discloses that both surfaces S1 and S2 of first lens L1 are aspheric),
at least one of the object-side surface and the image-side surface of the first lens element has at least one inflection point (i.e., the image-side surface of first lens L1 is concave in a 
the first lens element is made of plastic material (i.e., Table 2 discloses that lens 1 is acrylic; see also column 2, lines 56-58), and
the third lens element has positive refractive power (column 5, line 39); and
wherein the compact optical system has a total of three lens elements, there is an air gap in a paraxial region between each of adjacent lens elements of the compact optical system (Figure 2).
Although the optical system in Figure 2 of Betensky and the optical system in Figure 17B of 856 Patent are not exactly identical, Betensky reads on the broader combination of limitations recited in claim 43.

    PNG
    media_image4.png
    281
    459
    media_image4.png
    Greyscale


    PNG
    media_image2.png
    438
    472
    media_image2.png
    Greyscale

Further regarding claim 43, Betensky discloses that in the embodiment of Figure 2, f/EPD, which is well known in the optical art as the “F-number” or “FNO” of a lens3, is 1.70 (column 5, line 43; see also Table 2). This value f/EPD = 1.70 is slightly outside of the claimed range. However, it would have been obvious to a person of ordinary skill in the art to specifically have f/EPD <= 1.60 in the imaging lens disclosed by Betensky because the value disclosed by Betensky (i.e., 1.7) is close enough to the claimed value that one skilled in the art would expect the imaging lens disclosed by Betensky to essentially have the same properties as the claimed imaging lens (i.e., a large aperture and a bright resulting image). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) and Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41USPQ2d 1865 (1997). See also MPEP 2144.05(I).
Alternatively, it would have been a matter of routine optimization for one of ordinary skill in the optical engineering art to lower the value of f/EPD in the system disclosed by Betensky from 1.7 to 1.6 with a reasonable expectation of success. One in the art would have been motivated to try because it is well understood in the art that a lower value of f/EPD (i.e., a lower F-number) means providing a larger aperture so that more light passes through the lens system, which in turn results in an advantageously brighter image. Betensky also specifically discloses that a large aperture is desired (see Betensky, column 3, lines 58-61). It would have been obvious to a person of ordinary skill in the art to provide f/EPD <= 1.6 in the system disclosed by Betensky in order to advantageously have a larger aperture and brighter image. Furthermore, 856 Patent specification does not disclose that f/EPD <= 1.6 is critical to the invention. Instead, 856 Patent discloses that f/EPD less than 2.60 (not 1.6) is “favorable for obtaining a large aperture” (856 Patent, column 5, lines 36-41).
Regarding claim 48, Betensky discloses a glare stop located between the first lens element and the third lens element (i.e., in the embodiment of Figure 2, a stop is located after surface S4 of second lens L2; column 9, Table 2; see also column 4, lines 30-35).
Regarding claim 51, Betensky discloses that the object-side surface S3 of the second lens element is convex in a paraxial region thereof (Figure 2; see also column 9, Table 2).
Regarding claim 56, Betensky discloses that at least one of the object-side surface and the image-side surface of the third lens element has at least one inflection point (i.e., Figure 2 
Regarding claim 61, Betensky discloses that an axial distance between the first lens element and the second lens element is larger than an axial distance between the second lens element and the third lens element (i.e., Betensky discloses that in the “Short EFL”/”position 1” arrangement of the lens shown in Figure 2 and described in Table 2, axial distance 4.398 between lens L1 and lens L2 is greater than axial distance 0.468 between lens L2 and lens L3).
Regarding claim 62, Betensky discloses that a central thickness of the second lens element is larger than a central thickness of the third lens element (i.e., lens L2 thickness 4.12155 is greater than lens L3 thickness 3.81871; column 9, Table 2).
Regarding claim 63, Betensky discloses that an absolute value of a curvature radius of the object-side surface of the second lens element is larger than an absolute value of a curvature radius of the image-side surface of the second lens element (i.e., the absolute value of surface S3 curvature radius |5.3905| is greater than the absolute value of surface S4 curvature radius |-3.9133|; column 9, Table 2).
Regarding claim 64, Betensky teaches an image capturing unit comprising a compact optical system as discussed above with regard to claim 43. Betensky further discloses a barrel member (column 5, lines 19-20; column 6, lines 55-63; column 9, Table 2); and
an image sensor, disposed on the image side of the compact optical system (e.g., a charged coupled device CCD; column 1, lines 5-57; Figure 2).
Claims 47 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Betensky as applied to claims 43 and 64 above, and further in view of Mato.
claims 47 and 65, Betensky teaches a compact optical system as discussed above with regard to claim 43 and an image capturing unit as discussed above with regard to claim 64 but does not specifically disclose a flat panel located between an imaged object and the object-side surface of the first lens element or that the image capturing unit is part of a biometric system. However, Mato teaches a system that is related to the one disclosed by Betensky including an image capturing unit comprising a compact optical system (e.g., lenses 28), a housing 18, and an image sensor 30 (Mato, Figure 3A; paragraphs [0011]-[0014]).

    PNG
    media_image3.png
    320
    335
    media_image3.png
    Greyscale

Regarding claim 65 in particular, Mato further teaches that the image capturing unit is part of a biometric system (i.e., the captured images are used for fingerprint identification; paragraphs [0004] and [0011]). Regarding claim 47 in particular, Mato teaches a flat panel 26 located between an imaged object (i.e. finger 24) and the object-side surface of the first lens element in the optical system, which advantageously allows the optical system to image the fingerprint of a finger pressed thereon (Mato, Figure 3A; paragraphs [0011]-[0012]). Regarding claims 47 and 65, it would have been obvious to a person of ordinary skill in the art to include a .
Allowable Subject Matter
Claims 1-23 and 36-42 would be allowable if Applicant overcomes the rejection over 35 U.S.C. 251.
Claims 27-31, 33, 36-42, 44-46, 49, 50, 52-55, and 57-60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if Applicant overcomes the rejection over 35 U.S.C. 251.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not specifically disclose or fairly teach a system including the combination of all of the elements and limitations recited in claim 1, particularly including a first lens element with negative refractive power having an image-side surface that is concave in a paraxial region thereof; and wherein f/ImgH < 0.55; f/EPD < 2.60; 4.70 < N1+N2+N3 < 5.50; and 0 < |Dsr3/Dsr5| < 0.50.
The prior art does not specifically disclose or fairly teach a system including the combination of all of the elements and limitations recited in claim 12, particularly including a first lens element with negative refractive power having an image-side surface that is concave in a paraxial region thereof; and wherein 0.5 < |f/f1| + |f/f2| + |f/f3| < 1.1; f/ImgH < 0.70; 4.70 < N1+N2+N3 < 5.50; 0 < |Dsr3/Dsr5| < 0.50; and OTL/ΣCT < 4.0.
The prior art does not specifically disclose or fairly teach a system including the combination of all of the elements and limitations recited in claim 36, particularly including a first lens element with negative refractive power having an object-side surface of the first lens 
The prior art also does not specifically disclose or fairly teach a system including the combination of all of the elements and limitations recited in claims 27-31, 33, 36-42, 44-46, 49, 50, 52-55, and 57-60 (including all of the limitations of any respective parent claims).
Other References
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Yin discloses, among other things, a compact optical system (shown in Figure 1 and described numerically as two examples in Tables 1-4) comprising three lens elements, the three lens elements being, in order from an object side to an image side, a first lens element 110, a second lens element 120, and a third lens element 130; each of the three lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side;
wherein the first lens element has negative refractive power (paragraph [0010]), the object-side surface and the image-side surface of the first lens element are both aspheric (paragraph [0019]; Tables 2 and 4), and the third lens element has positive refractive power (paragraph [0010]);

wherein a focal length of the compact optical system is f, an entrance pupil diameter of the compact optical system is EPD, and f/EPD = 2.0 (paragraphs [0028] and [0030]).
JP 2006162829 A discloses, among other things, a compact optical system comprising three lens elements (e.g., example 2 shown in Figure 5 and described numerically in Tables 3, 4, and 5), the three lens elements being, in order from an object side to an image side, a first lens element 11, a second lens element 12, and a third lens element 14; each of the three lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side;
wherein the first lens element 11 has negative refractive power, the object-side surface R3 of the second lens element 12 is convex in a paraxial region thereof, the third lens element 14 has positive refractive power, and the object-side surface R6 of the third lens element 14 is convex in a paraxial region thereof;
wherein the compact optical system has a total of three lens elements, an axial distance D2 between the first lens element and the second lens element is larger than an axial distance D4 between the second lens element and the third lens element, the axial distance D2 between the first lens element and the second lens element is larger than a central thickness D3 of the second lens element, an absolute value of a curvature radius of the object-side surface of the third lens element is larger than an absolute value of a curvature radius of the image-side surface of the third lens element (|4.141| > |-2.464|; see Table 3); and f/EPD = 2.0 (see Table 5).
Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this reissue application is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner, or as to the status of this proceeding, should be directed to Examiner Christina Leung at telephone number (571) 272-3023; the Examiner’s supervisor, SPE Timothy Speer at (313) 446-4825; or the Central Reexamination Unit at (571) 272-7705.

/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
Conferees:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The refractive power of a lens is the reciprocal of the focal length. See Academic Press Dictionary of Science and Technology, which is not relied upon as a reference in this rejection but is cited to demonstrate what is well known in the optical art.
        2 See Academic Press Dictionary of Science and Technology, which is not relied upon as a reference in this rejection but is cited to demonstrate what is well known in the optical art.
        3 See Academic Press Dictionary of Science and Technology, which is not relied upon as a reference in this rejection but is cited to demonstrate what is well known in the optical art.